Delivering the opinion of the Court:  This is practically, *Page 181 
and in a legal sense, a case of enlarging a school district, that is, Ingold District, and while the words "consolidating districts" may not inaptly be applied to the process adopted, it nevertheless, in sustenance and effect, eventuates in an extension or enlargement of the boundaries of Ingold District, by including therein contiguous territory. There has been an election to determine whether this shall be done, which resulted in a majority vote being cast in its favor, both in Ingold District and in the rest of the outlying territory or districts. Some question has been made in opposition to this enlargement, or consolidation,        (172) by whatever name we may call it, upon the ground that a part of the outlying districts, or those other than Ingold District, that is to say, Eureka District, is not contiguous to Parker and Clear Run districts, but this is not material, in the view we take of the facts and the law of the case, as the statute does not require that there shall be separate elections in each school district of the outlying and contiguous territory proposed to be annexed to the old or tax-paying district, but only provides that an election in such new territory may be ordered and held, . . . and in case a majority of the qualified voters "in such new territory shall vote at the election in favor of a special tax of the same rate as that voted and levied in the special-tax district to which the territory is contiguous, then the new territory shall be added to and become a part of the special-tax district," etc. It will be seen, therefore, that the vote is required to be taken in the "new territory," whether it happens to be composed of only one or of several school districts, and it can make no difference, when there are several of them, that they are not all contiguous to each other. If the Legislature had intended that there should be a separate vote in each district, it was easy to so have expressed it. And, again, the fact that some of the voters failed to vote, or absented themselves from the polls, was their own fault, and does not invalidate the election, there having been a clear majority of the qualified voters in favor of the measure, both in the old district and also in the new territory, and, of course, there was also a clear majority of the voters for the measure in the combined districts. Therefore, questions raised and decided in Reiger v. Comrs.,70 N.C. 319; Norment v. Charlotte, 85 N.C. 387, and several other cases which might be cited, are not involved in this litigation, our present purpose being accomplished, when we decide, as we do, that the election, according to the facts found by his Honor, Cranmer, J., was regularly held and conducted, and that the measure submitted to the people received a majority at the polls in the new and outlying territory.
Referring to the case of Riddle v. Cumberland, 180 N.C. 321, and considering it in connection with two more recent cases, Hicks v. Comrs., *Page 182 183 N.C. 403, and Perry v. Comrs., 183 N.C. 387, we need only say that the latter two cases have already been so sufficiently distinguished from the Riddle case, supra, as to require no further or additional comment by us upon the distinction between those cases, which has been so clearly drawn, and fixed by the opinion of Justice Stacy in the Perrycase, supra. The Riddle case, supra, on the one side, and the Hicks andPerry cases, supra, on the other, are so entirely unlike in their special facts and the principles applicable to them that we might safely have left the dissimilarity between them to appear from the results in the several cases themselves without being further made to appear (173)  by the sharp discrimination which was stated and, by forceful argument, demonstrated in the Perry case, supra. We may add that the learned counsel for the plaintiffs in this case have virtually recognized that distinction, and accepted it as having been finally determined.
It is of the first and last importance that there should be a settled and uniform construction of our school laws. The education of the people, mentally and morally, under just and effective laws, rules, and regulations, constitute the very foundation upon which must rest the development and success of our social fabric, and the happiness and prosperity of the people, and our Constitution recognizes this, and in proof thereof I trust that I may be permitted to reproduce here what I stated in Collie v. Comrs., 145 N.C. 170, at pp. 179-180: "In Article IX the very first declaration is that religion, morality, and knowledge lie at the very foundation of all good government. And who can doubt the correctness of this proposition? They are the essential prerequisites, if I may so speak. Without intelligence, properly cultivated and directed, good government would be almost impossible, especially where the particular form of State policy depends so largely upon the will of the people as it does in a representative democracy. I may go further and assert that this principle is applicable generally to all forms of society, and lies at the foundation of all human institutions. Good government begins at the fireside, is nourished in the schoolhouse, and gradually developed in the council chamber and legislative halls, on the hustings, and in the forum, and refined, purified, and ennobled by the holy precepts of religion and morality as taught and inculcated in the sanctuaries of the people. What the State needs to make her great and prosperous are good minds and good men. She is apt always to have the beneficient influence of good women in her homes. Education, religion, and morality must be the cornerstones of all successful government." Collie v. Comrs.,145 N.C. 179-180. This being so, an essential means to the proper, ready, and uniform enforcement of our school laws is a correct understanding *Page 183 
of their provisions, and their meaning to the end that there may be uniform administration of these laws throughout the State by those charged with the supervision and government of our schools. Any disagreement as to the proper construction and meaning of the law might be fatal to this "due and uniform enforcement" — and enlightened administration of our educational affairs, and perhaps, also, disastrous to the schools themselves. We have had some proof of this in the past, but under the settled rulings of this Court, and the wisdom of the Legislature, much of the difficulty of administration arising from disagreement, and discord, and correct interpretation of the law has disappeared, and in its stead a more progressive and effective educational system has been established, though we may add that some of the supposed discrepancies in the construction of our school laws, resulting in                  (174) doubt as to their proper administration, were more seeming than real. The law, as it has been declared by this Court in former decisions, appears, at this time, to be well understood, as we observe that the election now being considered has been held and conducted with greater regard for the right of the people to be heard upon the question of taxing themselves for schools than seemed formerly to be the case.
Our conclusion is that the election was properly held, and that a legal majority has voted in favor of the creation of the new districts, and also of the taxation which necessarily follows from it. The general result is that there being no error in the rulings and decision of Judge Cranmer, we must affirm his judgment.
Affirmed.
Cited: Plott v. Comrs, 187 N.C. 133; Sparkman v. Comrs., 187 N.C. 246;School District Com. v. Bd. of Ed., 235 N.C. 217.